Citation Nr: 1047137	
Decision Date: 12/17/10    Archive Date: 12/22/10	

DOCKET NO.  05-07 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for coronary artery disease, to 
include as the residual of exposure to Agent Orange, and/or as 
secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to August 
1968, a portion of which represented service in the Republic of 
Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was previously before the Board in April and November 
2009, on which occasions it was remanded for additional 
development.  That development having been accomplished, the case 
is now, once more, before the Board for appellate review.  

Finally, good or sufficient cause having been shown, the 
Veteran's appeal has been advanced on the Board's docket under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2010).


FINDING OF FACT

The Veteran's coronary artery disease as likely as not had its 
origin as the result of exposure to Agent Orange during his 
period of service in the Republic of Vietnam.  




CONCLUSION OF LAW

Coronary artery disease was incurred in active military service.  
38 U.S.C.A. §§ 501, 1110, 1116, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.307, 3.309, 3.313 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) inform 
the Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the Veteran 
about the information and evidence that VA will seek to provide; 
and (3) inform the Veteran about the information and evidence he 
is expected to provide.  However, given the disposition in this 
case, further discussion of the various provisions of the VCAA is 
unnecessary.

Service Connection

In reaching this determination, the Board has reviewed all the 
evidence in the Veterans' claims file, which includes:  his 
multiple contentions, including those offered during the course 
of a hearing before the undersigned Veterans Law Judge in March 
2009, as well as service treatment records, and both VA treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claim, and 
in what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F. 3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for coronary 
artery disease.  In pertinent part, it is contended that the 
Veteran's coronary artery disease is the result of exposure to 
Agent Orange during his period of service in the Republic of 
Vietnam.  In the alternative, it is contended that the Veteran's 
coronary artery disease is in some way proximately due to, the 
result of, or aggravated by his service-connected Type II 
diabetes mellitus.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 38 U.S.C.A. 
§ 1110, 1131 (West 2002).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2010).

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an inservice incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed inservice disease or 
injury and the present disability.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive period) 
under 38 C.F.R. § 3.307 and the Veteran presently has the same 
condition; or (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until later, 
there is a showing of continuity of symptomatology after 
discharge, and medical evidence relates the symptomatology to the 
Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).

Moreover, where a Veteran served for ninety (90) days or more 
during a period of  war, or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes manifest to 
a degree of 10 percent within one year of date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

Effective August 31, 2010, where a Veteran was exposed to an 
herbicide agent during active military, naval, or air service in 
the Republic of Vietnam, the following diseases shall be service 
connected, even though there is no record of such disease during 
service:  chloracne, or any other acneform disease consistent 
with chloracne; type II diabetes (also known as Type II diabetes 
mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic 
heart disease, including, but not limited to, acute, subacute, 
and old myocardial infarction, atherosclerotic cardiovascular 
disease, including coronary artery disease (including coronary 
spasm) and coronary bypass surgery, and stable, unstable, and 
Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; 
Parkinson's disease; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(i.e., cancers of the lung, bronchus, larynx, or trachea); all 
chronic B-cell leukemias (including, but not limited to, hairy-
cell leukemia and chronic lymphocytic leukemia); or soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  [NOTE 
(3):  For purposes of this section, the term ischemic heart 
disease doe not include hypertension or peripheral manifestations 
of arteriosclerosis such as peripheral vascular disease or 
stroke, or any other condition that does not qualify within the 
generally accepted medical definition of ischemic heart disease.]  
The aforementioned diseases shall become manifest to a degree of 
10 percent or more anytime after service, except that chloracne, 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall become 
manifest to a degree of 10 percent or more within a year after 
the last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  For 
purposes of this section, the term, "herbicide agent" means a 
chemical or an herbicide used in support of the United States and 
Allied Military Operations in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 1975.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) 
(2010).  Service in the Republic of Vietnam includes service in 
the waters offshore or service in other locations if the 
conditions of service include duty or visitation in the Republic 
of Vietnam.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. §§ 3.307, 
3.313 (2010).

Service treatment records are negative for history, complaints, 
or abnormal findings indicative of the presence of coronary 
artery disease.  At the time of a service separation examination 
in July 1968, a clinical evaluation of the Veteran's heart and 
vascular system was entirely within normal limits, and no 
pertinent diagnosis was noted.  

The earliest clinical indication of the presence of 
cardiovascular disease is revealed by a VA record dated in 
October 1998, at which time the Veteran received a diagnosis of 
atherosclerotic heart disease, status post myocardial infarction 
in 1994, placing the origin of the Veteran's heart disease at a 
point in time approximately 26 years following his discharge from 
service.  

The Board acknowledges that, following a VA cardiovascular 
examination in June 2009, it was the opinion of the examiner that 
the Veteran's coronary artery disease was not, in fact, related 
to his active military service, or in any way causally related to 
service-connected Type II diabetes mellitus.  Nonetheless, 
effective August 31, 2010, revised VA regulations have allowed 
for a grant of service connection for ischemic heart disease 
(including coronary artery disease and old myocardial infarction) 
on a presumptive basis where the Veteran had service in the 
Republic of Vietnam, where he was presumably exposed to Agent 
Orange.  

In the case at hand, it is clear that, based on a review of the 
entire evidence of record, the Veteran, for at least a portion of 
his active military service, served "on the ground" in the 
Republic of Vietnam.  Similarly clear is that the Veteran has in 
the past and continues to suffer from coronary artery disease, a 
form of ischemic heart disease.  Under the circumstances, the 
Board is of the opinion that a grant of service connection for 
coronary artery disease is in order.


ORDER

Service connection for coronary artery disease is granted.  



	                        
____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


